Citation Nr: 1710798	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for left chest wall costochondritis.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome with meniscal tear, left knee (left knee disability).

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD), right knee (right knee disability).

5.  Entitlement to an initial compensable rating for valvular insufficiency. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1991, from February 1991 to August 1991, from March 1995 to July 1995, from September 1995 to January 1996, from May 2006 to August 2006, from January 2008 to December 2009, and from January 2010 to January 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was scheduled for a hearing before a Veterans Law Judge, but he did not attend and has not provided good cause for his absence.  The request for a personal hearing is therefore deemed withdrawn.  See C.F.R. §20.702(d) (2016).

In April 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial compensable rating for valvular insufficiency is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's diastolic blood pressure readings have not been predominantly 100 or more and his systolic readings have not been predominantly 160 or more.

2.  The Veteran's costochondritis is manifested by subjective reports of left-sided chest pain, without objective evidence of functional impairment, active disease, or other abnormality.

3.  The Veteran's left knee disability is manifested by degenerative arthritis with limitation of flexion, which is not limited to 30 degrees or less; and limitation of extension, which is not limited to 15 degrees or more, even with consideration of pain, and other functional impairment; there is no evidence of semilunar cartilage impairment, recurrent subluxation or instability, tibia or fibula impairment or ankylosis.

4.  The Veteran's right knee disability is manifested by degenerative arthritis with limitation of flexion, which is not limited to 30 degrees or less; and limitation of extension, which is not limited to 15 degrees or more, even with consideration of pain, and other functional impairment; there is no evidence of semilunar cartilage impairment, recurrent subluxation or instability, tibia or fibula impairment or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for an initial compensable rating for left chest wall costochondritis have not been met at any time during the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.73, Diagnostic Code 5321 (2016).

3.  The criteria for a rating in excess of 10 percent for the left knee disability have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5858, 5259, 5260, 5261, 5262, 5263 (2016).

4.  The criteria for a rating in excess of 10 percent for the right knee disability have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5858, 5259, 5260, 5261, 5262, 5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159(c)(3)). 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA and private records, have been secured.  Furthermore, the Veteran has been afforded an adequate VA examination for all of his claims being decided herein.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining pertinent records.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Each disability must be considered from the point of view of the veteran working or seeking to work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).
The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hypertension

The Rating Schedule provides that a 10 percent evaluation is warranted for hypertension if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertension with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104, Code 7101 (2016). 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The medical evidence of record does show that the Veteran has required continuous medication to control his hypertension.  However, it does not show that he has had diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more, to warrant a compensable 10 percent rating under Diagnostic Code 7101.  Indeed the record contains no reports of diastolic readings in excess of 88 or systolic readings in excess of 144.

On VA examination in December 2009, the Veteran reported that he required continuous medication to control his hypertension.  His blood pressure readings were 136/88, 132/85, and 136/87.  He was diagnosed with hypertension.  During VA examination for another disability in January 2011, it was noted that the Veteran required continuous medication to control his hypertension.  Blood pressure was 118/82.  On VA examination in April 2013, the Veteran again reported that he required continuous medication to control his hypertension.  His blood pressure readings were 141/87, 134/88, and 132/88.  On VA examination for another disability, in July 2015, the Veteran's blood pressure was 114/77.  

Accordingly, the Board finds that as the evidence does not show that the Veteran has had blood pressure readings showing diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more, a compensable (10%) for the Veteran's hypertension is not warranted. 

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  The Veteran is competent to report the symptoms of his hypertension.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data support an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 
7 Vet. App. at 208.  Furthermore, the Board finds the objective medical findings and opinions provided by VA examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Left Chest Wall Costochondritis

Service connection for costochondritis was granted in the May 2011 rating decision on appeal with an initial noncompensable evaluation assigned.  The Veteran contends that an initial compensable rating is warranted as he experiences chest pain upon moving of the left arm, which affects his daily functioning.  See May 2012 notice of disagreement.  The disability is currently rated by analogy under Diagnostic Code 5321 for injuries to muscle group XXI, involving the thoracic muscle group and the muscles of respiration.  Under this diagnostic code, a noncompensable rating is assigned for slight functional loss.  A 10 percent rating is assigned for moderate functional loss.  The highest rating of 20 percent is assigned for severe or moderately severe functional loss.  38 C.F.R. § 4.73, Diagnostic Code 5321.  

The Board finds that an initial compensable rating is not warranted for the Veteran's service-connected left chest wall costochondritis.  In this regard, the evidence of record shows that the condition is only productive of subjective complaints of left-sided chest pain, without any identified functional impairment or objective manifestations.  On VA examination in January 2011, he reported left-sided chest pain that radiated up to the axilla.  There was tenderness to palpation of the chest, but all clinical testing, including chest X-ray, were normal.  On VA examination in April 2013, he reported fatigue and pain in Muscle Group XXI, but no functional impairment.  Medical progress treatment notes from the VA Medical Center in Richmond document complaints of chest pain on the left side, with no cardiac symptoms.  The Veteran may experience chest pain, but pain alone does not constitute functional loss under the VA regulations.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although the Veteran may experience left-sided chest pain, this symptom has not caused a functional impairment, nor has it risen to the level of severity associated with a compensable disability rating.

Accordingly, an initial compensable rating of the Veteran's left chest wall costochondritis is not warranted.

Knee Disabilities

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated a maximum 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

The Veteran is currently in receipt of separate 10 percent ratings for degenerative joint disease of the right knee and degenerative joint disease of the left knee, with patellofemoral pain syndrome with meniscal tear, under Diagnostic Code 5260, effective from January 9, 2011.

The Board finds that there is no basis to assign a rating in excess of 10 percent under Diagnostic Code 5260 for the right or left knee at any time during the appeal.  In this regard, there is no evidence of record showing flexion limited to 30 degrees or less or extension limited to 15 degrees or more, even with consideration of pain and other functional impairment.  Moreover, as there is no evidence of ankylosis of the left or right knee, recurrent subluxation or lateral instability, tibia or fibula impairment, dislocated semilunar cartilage or removal of the semilunar cartilage, a separate rating under Diagnostic Codes 5256-5259 or 5262 is not warranted for the right or left knee. 

The Board also finds that a rating in excess of 10 percent is not warranted for the right or left knee at any time during the appeal under DeLuca.  The Veteran has complained of pain, stiffness, weakness, instability, incoordination, cracking and popping, swelling of the knees with weight bearing, and increased knee pain with climbing stairs and inclines.  Furthermore, he was noted on VA examination in January 2011 to have additional limitations following repetitive use testing in the form of pain, and on VA examination in April 2013, he was found to have functional impairment in the form of less movement than normal, pain on movement, swelling and interference with sitting, standing and weight-bearing, following repetitive use testing.  Nevertheless, there was no additional loss of motion found following repetitive use testing in December 2009 or April 2013, and in January 2011, there was only a slight reduction in flexion (115 to 100 degrees in the right knee) following repetitive use testing.  On all three examinations, the Veteran still demonstrated 80 or more degrees of flexion and 0 degrees of extension in both knees, even with consideration of pain.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Furthermore, the Board notes that it is evident that the Veteran's functional impairment was already considered with the assignment of the current 10 percent ratings, which were essentially assigned for painful and limited motion.  Moreover, even with consideration of pain and other functional impairment, range of motion of the left or right knee has not been nearly reduced enough to warrant a rating in excess of 10 percent under any of the applicable diagnostic codes.  Therefore, the Board finds that ratings in excess of 10 percent, based on functional impairment, are also not warranted.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case, the Veteran's disabilities are manifested by symptoms that are contemplated by the rating criteria.  Accordingly, further consideration of an extraschedular rating for hypertension, left chest wall costochondritis, left knee degenerative joint disease, patellofemoral pain syndrome with meniscal tear, or degenerative joint disease of the right knee is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A compensable rating for hypertension is denied.

An initial compensable rating for left chest wall costochondritis is denied.

An increased rating for right knee degenerative joint disease is denied.

An increased rating for left knee degenerative joint disease, patellofemoral pain syndrome with meniscal tear, is denied.


REMAND

The Board sincerely regrets the additional delay of the adjudication of the remaining claim on appeal.  However, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Under Diagnostic Code 7000, a 10 percent rating is assigned when valvular heart disease, documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization, results in a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs; results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on ECG, echocardiogram, or x-ray.  A rating of 60 percent is assigned when the disability results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned when the disability results in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating can also be assigned during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104, Diagnostic Code 7000.

At VA examination in April 2013, the Veteran reported continued intermittent mild chest pain.  He denied associated diaphoresis, shortness of breath or nausea/vomiting.  His also reported that his chest pain on the left side rib area increased with intensity with upper body activity.  He indicated that he was not receiving any treatment for the condition, and denied any side effects from any treatment.  The examiner noted that there was no ischemic heart disease, no evidence of a myocardial infarction, no congestive heart failure, no cardiac arrhythmia, and no infectious heart conditions.  On physical examination, heart rate was 63; rhythm was regular; heart sounds were normal; there was no jugular-venous distension; auscultation of the lungs was clear; peripheral pulses were normal; and there was no peripheral edema.  EKG, chest X-ray and echocardiogram were normal.  METs testing was not done.

In accordance with the Board's April 2015 remand, which found the April 2013 VA examination incomplete and therefore, inadequate because MET's testing was not done, the Veteran was afforded his most recent VA examination in July 2015.  Neither the June 2015 examination nor a December 2015 addendum to the examination included MET's testing, as directed in the April 2015 remand.  However, the July 2015 examiner noted that METS test was terminated at the most recent exercise stress test in 2011 due to symptoms not related to the cardiac condition.  The examiner provided no further explanation, nor did she provide an estimate. 

The record reflects that the Veteran underwent dobutamine stress echocardiogram testing on August 21, 2015, which was reportedly normal.  The complete test results are not currently associated with the claims file.  They should be obtained on remand.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder. 

2.  After completing the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected valvular insufficiency.  The examiner should review the claims folder and note such review in the examination report or addendum.  A physical examination should be conducted.

The results of the August 21, 2015 dobutamine stress echocardiogram should be obtained and the examiner should provide the information necessary to rate the heart disability.  If current exercise testing cannot be done for medical reasons, the examiner should explain why and provide an estimate of the level of activity (expressed in METs and supported by specific examples) that results in dyspnea, fatigue, angina, dizziness, or syncope.

The examiner should note all reported symptoms and their severity and functional impact on the Veteran. 

3.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence. 

4.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


